Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017030188 A1 to Sankai.
Regarding claim 1, Sankai discloses: an automotive vehicle deployed at an airport, the automotive vehicle comprising {Sankai, page 1, lines 6-8 of the English Translation: an autonomous mobile body useful for improving services to users in the airport}: 
an information collection unit configured to collect arrival and departure information of an aircraft which a user boards; a derivation unit configured to derive a boarding place and a boarding time for the user to board the aircraft based on the arrival and departure information pieces collected by the information collection unit {Sankai, page 11, lines 26-28; The autonomous mobile robot 2 reads an image of the contents (including a bar code) of the air ticket held by the user, obtains [collect] information [arrival and departure information is implied] from the in-air management and management system 1 via the radio section, and responds to the relevant air ticket. It is also possible to identify the boarding gate [boarding place] and lead guidance [deriving boarding time is implied]};
a user recognition unit configured to recognize the user {Sankai, page 7, lines 1-5: (4) User Recognition Method by Autonomous Mobile Robot The autonomous mobile robot 2 of the present invention uses a communication unit 25 (FIG. 3) for a beacon (Beacon) adopting the communication standard of BLE (Bluetooth (registered trademark) Low Energy) , Receives a radio signal transmitted from a beacon terminal (not shown) worn by a user who is a service target, and tracks while accurately grasping the presence and position (access point) of the user}; 
a distance measurement unit configured to measure a distance between the automotive vehicle and the user {Sankai, page 1, lines 25, 26; page 5, lines 33-35: a method of obtaining a point group from a spatial volume by a three-dimensional depth image sensor and identifying a person is used to follow a person [user]/ The 3D distance image sensor 17 irradiates the LED pulse to measure the arrival time of the reflected light from the object in pixel units and at the same time superimpose the acquired image information so as to calculate the distance information to the object [user] in units of pixels}; and 
a traveling control unit configured to control traveling of the automotive vehicle {Sankai, page 6, lines 12-19: the autonomous mobile robot 2 moves [control traveling] a local map on the grid, which is divided by a two-dimensional grid, the traveling amount of the own machine is calculated and the next residence map and the current point in time And estimates its own position from the running amount of the aircraft}, 
Sankai does not explicitly teach: wherein the traveling control unit controls the automotive vehicle to travel to the boarding place by the boarding time while guiding the user and preventing the automotive vehicle and the user from being spaced apart from each other by a predetermined distance or more based on the distance measured by the distance measurement unit. Sankai teaches in page 9, lines 3-5; lines 43-45; page 7, lines 26, 27: the autonomous mobile robot 2 attaches an information input device for use for guidance display to the user, display of a map to the operator, etc. / the autonomous mobile robot 2 travels following the user and keeps the distance between the user and the passenger terminal at the passenger terminal from the passenger mouth of the airport facility to the check in counter of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance feature and distance keeping feature of Sankai to perform guiding user to the boarding place (for example by using sound and light), while keeping the user within predetermined distance from the vehicle, and to incorporate the modification with the described invention of Sankai in order to guide the user to an intended destination securely. 
Regarding claim 2, which depends from claim 1, Sankai does not explicitly teach: wherein the traveling control unit gives an alert when the traveling control unit determines that the automotive vehicle and the user are spaced apart from each other by a predetermined distance or more}. Sankai teaches warning feature (page 7, lines 26, 27) and distance keeping feature (page 9, lines 43-45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the warning and distance keeping features of Sankai to perform giving alert when the traveling control unit determines that the automotive vehicle and the user are spaced apart from each other by a predetermined distance or more, and to incorporate the modification with the described invention of Sankai in order to warn the user so that the user should not be lost. 
Regarding claim 3, which depends from claim 1, Sankai does not explicitly teach: wherein the traveling control unit gives an alert when the user recognition unit can no longer recognize the user. Sankai teaches warning feature (page 7, lines 26, 27) and user recognition feature (page 7, lines 1-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the warning and user recognition of Sankai to perform giving alert when the user recognition unit can no longer recognize the user, and to incorporate the modification with the described invention of Sankai in order to inform the user that recognition failure occurred.
Regarding claim 4, which depends from claim 1, Sankai does not explicitly teach: wherein the traveling control unit gives an alert when the traveling control unit determines a traveling route for the automotive vehicle to the boarding place based on a map of the airport, a current location of the automotive vehicle, and the boarding place and determines that the automotive vehicle cannot arrive at the boarding place by the boarding time even if it travels on the traveling route at an allowable maximum speed allowed for the automotive vehicle. Sankai teaches an autonomous mobile vehicle having the functionality of the warning unit, information collection unit, derivation unit, and travelling control unit (Sankai, page 7, lines 26, 27; page 11, lines 26-28; page 6, lines 12-19). It is implied that an allowable maximum speed of automobile vehicles is defined in the airport for safety reasons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the travelling control unit to decide whether the travelling is possible before the boarding time under given conditions [maximum speed] and if not possible, to warn the user by the warning feature, and to incorporate the modification with .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20190187698-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661